TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2013



                                     NO. 03-11-00610-CV


                                   Donnie Tasker, Appellant

                                                v.

     Foley Property Assets, LLC; Carroll Tim Beason and Veronica Beason, Appellees




           APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

summary judgment EXCEPT for the portion of the district court’s summary judgment with

regard to Tasker’s premises-liability theory and what Tasker styles as a distinct ordinary

negligence claim: IT IS THEREFORE considered, adjudged and ordered that the portion of

the district court’s summary judgment with regard to Tasker’s premises-liability theory and what

Tasker styles as a distinct ordinary negligence claim is reversed, and the cause is remanded for

further proceedings. However, we affirm the district court’s summary judgment as to Tasker’s

nuisance claim. It is FURTHER ordered that the appellees pay all costs relating to this appeal,

both in this Court and the court below; and that this decision be certified below for observance.